      Case 5:19-cv-00834-DAE Document 35-1 Filed 07/31/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                   )
                                                     )
      Plaintiff,                                     )    Civil Action Case No.5:19-cv-00834-DAE
                                                     )
v.                                                   )
                                                     )
JOHN DOE,                                            )
                                                     )
      Defendant.                                     )
                                                     )

     PLAINTIFF/COUNTER-DEFENDANT’S ANSWER TO COUNTERCLAIMS

                                                 PARTIES

     92.       Admitted.

     93.       Admitted.

                                          JURISDICTION

     94.       Admitted.

     95.       Admitted.
     96.       Admitted.

                                                 FACTS

     97.       Admitted.

     98.       Plaintiff/Counter-Defendant does not dispute that free pornographic material is available

               in the Internet. Plaintiff/Counter-Defendant lacks sufficient information or knowledge to

               form a belief as to the truth of the remaining allegations in Paragraph 98 of the

               Defendant’s Answer.

     99.       Denied.

     100.      Denied.

     101.      Plaintiff/Counter-Defendant does not dispute that infringement of its copyrights occurs

           soon after its works are published.
 Case 5:19-cv-00834-DAE Document 35-1 Filed 07/31/20 Page 2 of 5



102.   Plaintiff/Counter-Defendant does not dispute that it has hired the consulting firm, IPP, to

   act on Plaintiff’s behalf to track and record instances of infringement of its copyrights.

   Plaintiff/Counter-Defendant denies that IPP connects to networks controlled and operated by

   members of the public, and accesses their private computer data.

103.   Admitted to the extent that such members of the public are not subscribers to Plaintiff’s

   website. Denied as to the remaining allegations.

104.   Plaintiff/Counter-Defendant lacks sufficient information or knowledge to form a belief as

   to the truth of the allegations in Paragraph 104 of the Answer, and therefore denies the same.

   Plaintiff-Counter-Defendant does not instruct IPP on its methods of detection or recording of

   instances of copyright infringement.

105.   Plaintiff admits that it uses the information provided by IPP, including IP addresses being

   used to infringe its copyrighted films, for purposes of enforcing its copyrights.

106.   Admitted to the extent that pieces of data sent from an IP address to IPP are used as a basis

   for bringing a copyright infringement suit against infringers. Denied as to the remaining

   allegations.

107.   Admitted that IP addresses can be used to identify a subscriber of Internet service. Denied

   as to the remaining allegations.

108.   Denied.

109.   Admitted that Plaintiff/Counter-Defendant seeks redress from those who infringe its

   copyrighted materials. Denied as to the remaining allegations.

110.   Denied.

111.   Denied.

112.   Denied.

113.   Denied.

         COUNT ONE (Declaratory Judgment of Non-Infringement)

114.   Malibu Media incorporates its responses to Paragraphs 92-113 as if fully set forth.

                                            2
 Case 5:19-cv-00834-DAE Document 35-1 Filed 07/31/20 Page 3 of 5



115.   Admitted.

116.   Denied.

117.   Counter-Defendant lacks sufficient information or knowledge to form a belief as to the

       truth of the allegations in Paragraph 117 of the Answer, and therefore denies the same.

118.   Denied.

119.   Denied.

120.   Denied.

                        COUNT TWO (Abuse of Process)

121.   Malibu Media incorporates its responses to Paragraphs 92-120 as if fully set forth.

122.   Admitted that Plaintiff/Counter-Defendant initiated a suit for copyright infringement

   against Defendant. Plaintiff/Counter-Defendant denies the remainder of the allegations

   contained in Paragraph 122.

123.   Denied.

124.   Denied.

125.   Admitted that Plaintiff brought a cause of action against Defendant within the statute of

   limitations period. Denied as to the remaining allegations.

126.   Denied.

127.   Denied.

128.   Plaintiff/Counter-Defendant does not dispute that certain individuals may be more

   capable of hiding instances of infringement. Defendant denies that he engaged in any conduct

   in violation of Federal law and denies that he caused any damages to Plaintiff or that Plaintiff

   is otherwise entitled to relief. Defendant lacks sufficient information or knowledge to form a

   belief as to the truth of the remaining allegations, and therefore denies the same.

129.   Denied.




                                            3
        Case 5:19-cv-00834-DAE Document 35-1 Filed 07/31/20 Page 4 of 5




                         COUNT THREE (Harmful Access by Computer)

       130.    Malibu Media incorporates its responses to Paragraphs 92-129 as if fully set forth.

       131.    Plaintiff/Counter-Defendant lacks sufficient information or knowledge to form a belief as

           to the truth of the allegations in Paragraph 131 of the Answer, and therefore denies the same.

       132.    Denied.

       133.    Denied.

       134.    Denied.

       135.    Plaintiff/Counter-Defendant lacks sufficient information or knowledge to form a belief as

           to the truth of the allegations in Paragraph 135 of the Answer, and therefore denies the same.

       136.    Denied.

Plaintiff/Counter-Defendant demands a jury on all issues triable by jury.

       Dated: July 31, 2020                             Respectfully submitted,

                                                        By: /s/ Paul S. Beik
                                                        PAUL S. BEIK
                                                        Texas Bar No. 24054444
                                                        S.D. Tex. ID No. 642213
                                                        BEIK LAW FIRM, PLLC
                                                        8100 Washington Ave., Suite 1000
                                                        Houston, TX 77007
                                                        T: 713-869-6975
                                                        F: 713-868-2262
                                                        E-mail: paul@beiklaw.com
                                                        ATTORNEY FOR PLAINTIFF




                                                   4
        Case 5:19-cv-00834-DAE Document 35-1 Filed 07/31/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on July 31, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                                5
